 In the Matter of GEORGE BANTA PUBLISHING COMPANY, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 13-R-4095.-Decided April 8, 1947Mr. Edward J. Dempsey,of Oshkosh, Wis., for the Employer.Mr. P. L. Siemiller,of Chicago, Ill., for the Petitioner.Mr. David C. Buchalter,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Boardon January 8, 1947, conducted a prehearing election among employeesof the Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 40 eligiblevoters who cast valid ballots, of which 27 were for, and 8 were against,the Petitioner, and 5 were challenged.Thereafter, a hearing was held at Menasha, Wisconsin, on January29, 1947, before Gustav B. Erickson, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERGeorge Banta Publishing Company, a Wisconsin corporation, isengaged at both its 450 Ahnaip and Midway plants in Menasha, Wis-consin, in publishing and printing school text books, journals of sci-entific societiesand other printedmatter.During thecalendar year1946, the Employer purchased for use in these plants materials valuedat approximately $2,000,000 of which 20 percent represented ship-ments to it from points outside the State of Wisconsin.During thesame period, the Employer's sales werein excess of $3,000,000, of which80 percent represented shipments to points outside the State.73 N. L. R. B, No 48.739926-47-vol 73-18255 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVED 1The Petitioner is a labor organization claiming to representemployees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaning.of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitionerseeks aunit of all maintenance employees 2 at the450 Ahnaip and Midway plants of the Employer, including balersbut excluding office and clerical employees, supervisors, and all otheremployees.The sole disagreement between the parties relates to the.balers whom the Employer would exclude from the unit.This dis-agreement was reflected at the election in the five ballots which werechallenged.The Employer employs,in all,five balers on its three shifts, and.follows the practice of rotating them on a weekly basis among theseshifts.The balers' main function is to salvagewastepaper trimmingsfrombooks and other printed matter.During the day shift, the onlyshift during which the bindery is in operation, the trimmings areconveyed to the baling room from the bindery by means of an automaticprocess, and together with trimmings from other parts of the plantgathered by the janitor, are then baled by the balers in hand paperpresses.During the other shifts the balers obtain the paper trim-mings by picking them up themselves throughout the plants and cart-ing them to the paper presses for baling. In addition to their dutiesof baling paper these employees, when working on the night shifts, and,asfiremen, firing three low pressure boilers, and on Saturday andSunday nights,act aswatchmen, performing the same duties requiredof the watchman during his tour of duty on the other nights of theweek..The record discloses that the balers are under the same supervisionand enjoy the same conditions of employment as the other employees'Although Banta Specialty Union,International Printing Pressmen and Assistants'Union,AFL, herein called the Pressmen, was served with Notice of Hearing,it failed toappear2 Included in this group are oilers,janitors, electricians,repairmen,mechanics, and awatchman. GEORGE BANTA PUBLISHING COMPANY257sought by the Petitioner, that they have functioned, at times, as oilersand janitors, and that they are not sought to be represented by anyother labor organization at the plant.3Under all these circumstances,and particularly in view of the substantial community of interest ex-isting between the balers and the other maintenance employees, weshall include them in the unit hereinafter found appropriate, and shalloverrule the challenges to their ballots.Accordingly, we find that all maintenance employees at the 450Ahnaip and Midway plants of the Employer, including balers, butexcluding office and clerical employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.TILE DETERMINATION OF REPRESENTATIVESThe results of the election held before the hearing show that thePetitioner has secured a majority of the votes cast, and that the chal-lenged ballots are insufficient to affect the results of the election.Underthese circumstances we shall not direct that any of the challengedballots be opened and counted, but instead shall certify the Petitioneras the collective bargaining representative of the employees ui theappropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS IIEREBY CERTIFIED that International Association of Machinistshas been designated and selected by a majority of all maintenance em-ployees at the 450 Ahnaip and Midway plants of George Banta Pub-lishing Company, Mensha, Wisconsin, including balers, but excludingofficeand clerical employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, as their representative for the purposes of collective bargain-ing, and that, pursuant to Section 9 (a) of the Act, the said organizationis the exclusive representative of all such employees for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.3The record discloses that the Pressmen presently represents the Employer's pressmenand is seeking,in Case No 13-R-4061, now pending, to represent employees of the com-po,ang room,that folders are being claimed by the International Brotherhood of Book-binders,and that the off-set press operators are not represented